Citation Nr: 1634243	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO. 14-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to July 1, 2014 for left foot pes planus, plantar fasciitis, heel pain syndrome, heel spur and digital corns of the fifth toe.

2. Entitlement to a rating in excess of 10 percent prior to July 1, 2014 for right foot pes planus, plantar fasciitis, heel pain syndrome, heel spur and digital corns of the fifth toe.

3. Entitlement to a rating in excess of 50 percent from July 1, 2014 for bilateral pes planus, plantar fasciitis, heel pain syndrome, heel spurs and digital corns of both fifth toes.

4. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for cervicitis or endocervicitis, with focal condylomata atypia and squamous metaplasia.

5. Entitlement to service connection for a gynecological disability.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for a skin disability.

8. Entitlement to service connection for a low back disability, to include as secondary to a service-connected bilateral foot disability.

9. Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected bilateral foot disability.

10. Entitlement to service connection for a bilateral ankle disability, to include as secondary to a service-connected bilateral foot disability.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1982 to January 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2010, April 2012, and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

By way of background, the RO granted service connection for left and right foot disabilities, assigned a rating of 10 percent for each, in its December 2010 rating decision. The RO then subsequently denied service connection for a low back disability, bilateral knee disability and bilateral ankle disability in April 2012, and denied service connection for hypertension and a skin disability and declined to reopen the claim of service connection for a gynecological disorder in July 2013. The Veteran timely perfected appeals as to each of these three rating decisions, and the issues have been combined into a single appeal for Board review.

The RO combined the Veteran's foot disabilities and granted an increased rating of 50 percent for bilateral pes planus in a July 2015 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. The issues have been re-characterized on the title page to reflect both the combination of the previously separately rated left and right foot disabilities into a single bilateral disability as well as the assignment of the increased rating.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence that the Veteran is unemployable due to her service-connected disabilities. Therefore, TDIU has not been raised by the record.

When a Veteran files a claim for an increased rating, she is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that her disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In a September 16, 2016 report of contact, the Veteran informed VA that she wished to have the American Legion removed as her representative. Although the Veteran's properly executed power of attorney was acknowledge by the American Legion that same day, the revocation of the representation is still effective. As such, the Board has listed the Veteran as currently unrepresented.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's bilateral foot disability has been manifested by severe pain on use and on manipulation, swelling on use, limitations on walking and standing, tenderness over the plantar heel and arch, midfoot malalignment, antalgic gait, characteristic calluses, and use of orthotics not fully resulting in relief of symptoms.

2. A May 2008 rating decision denied service connection for cervicitis or endocervicitis, with focal condylomata atypia and squamous metaplasia. The Veteran was notified of her rights but did not appeal the denial or submit new and material evidence during the applicable one year appellate period.

3. The evidence associated with the claims file subsequent to the May 2008 rating decision is not cumulative and redundant of evidence previously of record.

4. Hypertension was not manifest during service and was not manifest within one year of separation. Hypertension is not related to service.


CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent, but no higher, prior to July 1, 2014 for a bilateral foot disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

2. The criteria for a rating in excess of 50 percent for a bilateral foot disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

3. The May 2008 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

4. New and material evidence sufficient to reopen the claim of service connection for cervicitis or endocervicitis, with focal condylomata atypia and squamous metaplasia, has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).

5. Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue of reopening herein, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the other claims is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the increased ratings claim, in this case the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the claim of service connection for hypertension, VA issued a VCAA letter in December 2012, prior to the initial unfavorable adjudication in July 2013. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's VA treatment records with the claims file. 

VA requested the Veteran's full service treatment records from the National Personnel Records Center (NPRC) in January 2006. 38 C.F.R. § 3.159(c)(2). In February 2006 correspondence the NPRC indicated that the complete service treatment records could be located, and therefore that further attempts to obtain the records would be futile. Id. In January 2006 correspondence, VA informed the Veteran of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(2), (e). 

All service treatment records submitted by the Veteran, as well as all other released medical records, have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in May 2008, July 2014 and August 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations, and provided supporting rationales for any opinions given. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the claims for an increased rating for a bilateral foot disability and service connection for hypertension. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist is satisfied.

II. Increased Rating for Bilateral Foot Disability

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, as discussed in further detail below, the Board finds that the service-connected bilateral foot disability has not materially changed and a uniform evaluation is warranted for the entire period.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As an initial matter, as indicated by the issues listed on the title page, the RO initially granted separate 10 percent ratings for the left and right foot disabilities under Diagnostic Code 5276, governing pes planus, by analogy to Diagnostic Code 5284, governing other injuries of the foot. The RO then combined the left and right foot disabilities into a single bilateral foot disability in its July 2015 rating decision, and assigned a rating of 50 percent solely under Diagnostic Code 5276. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation. See 38 C.F.R. §§ 3.951, 3.957.

In this case, the evidence of record reflects that, while the Veteran is service connected for several different overlapping foot disabilities, it is her bilateral pes planus that accounts for the majority, if not all, of the disabling symptomatology on which the Veteran is currently, and has always been, rated. As such, the Board finds that rating the Veteran's disability as a bilateral one under Diagnostic Code 5276 exclusively, for the entire period on appeal, more accurately reflects the Veteran's diagnosis and symptomatology. Further, in light of the grant herein, such a determination would not result in a reduction of compensation during the period on appeal. 38 C.F.R. §§ 3.951, 3.957. Thus, the Board will analyze the Veteran's foot disability as a bilateral one under Diagnostic Code 5276 first, followed by any other potentially applicable Diagnostic Codes. 

Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate symptomatology, including weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet. 38 C.F.R. § 4.71a, Diagnostic Code 5276. A 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. Id. 

A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation that is not improved by orthopaedic shoes or appliances. Id.

During the period on appeal, the Veteran has consistently stated that she experiences severe pain on use, tenderness, the use of orthotics with some relief and limitations on walking and standing, all of which she is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). There is no evidence that the Veteran's accounts of the nature and severity of her symptomatology and functional impairment are not credible, and as such they are entitled to significant probative weight.

The Veteran was provided with VA examinations in May 2008 and July 2014. The May 2008 examiner noted subjective complaints of severe pain on standing in the heels and plantar arch, swelling on use, and limitations on walking and standing. The use of corrective shoes for pes planus was noted with fair results, but complete relief was not noted. Tenderness was present on the plantar heel and arch bilaterally, and pain on manipulation was present. Overall the examiner noted there to be moderate impairment with respect to daily activities stemming from the Veteran's bilateral foot condition. Loss of use of either foot was not present. 

The July 2014 examiner noted bilateral heel pain, limitations on walking and standing, and painful calluses. Objective there was pain accentuated on manipulation bilaterally, bilateral swelling on use, bilateral characteristic calluses, bilateral extreme tenderness and marked pronation. The examiner noted that the condition was not aided by the use of orthotics. Loss of use of either foot was not present. There is no evidence that the examiners were not competent or credible, and as the reports are based on the Veteran's statements, a review of the record and the examiners' observations, the Board finds they are entitled to significant probative weight with respect to the severity of the bilateral foot disability at the time of the examinations. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records reflect on-going treatment for bilateral pes planus, with continual complaints of severe bilateral foot pain on use, callouses and the use of orthotics. These corroborate the Veteran's lay statements concerning the nature and severity of her symptoms.

Prior to July 1, 2014, the Veteran was assigned 10 percent ratings for the left and right foot, which the December 2010 rating decision stated contemplated objective findings of tenderness indicative of moderate overall symptoms. Based on the evidence of record, the Board finds that an increased rating of 50 percent, but no higher, prior to July 1, 2014 is warranted for bilateral pes planus. Both VA examiners noted there to be tenderness affecting the plantar area of the foot bilaterally, as well as pain on manipulation and on use and swelling on use. The July 2014 examiner noted that the condition was not improved by orthotics and the May 2008 examiner only noted fair results with the use of orthotics, which indicates that there was only partial or incomplete improvement. 

VA treatment records reflect continued complaints of severe pain and tenderness, as well as calluses. In light of this medical evidence, in conjunction with the Veteran's competent and credible lay statements concerning the type and severity of her symptomatology and functional impairment, the Board finds that the Veteran's bilateral foot disability more nearly approximates the level of severity contemplated by a 50 percent rating for pronounced bilateral pes planus. As such, an increased rating of 50 percent, but no higher, prior to July 1, 2014 for bilateral pes planus is warranted in this case.

An increased rating in excess of 50 percent is not warranted either prior to or after July 1, 2014. The Veteran has been granted a 50 percent rating for bilateral for the entire period on appeal herein, which the maximum schedular evaluation for bilateral pes planus. 38 C.F.R. § 4.71a, Diagnostic Code 5276. As such, a schedular rating in excess of 50 percent is not possible at any point during the period on appeal. Therefore, an increased rating is not warranted.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has, at different times, complained of pain on use, flare-ups, cramping, spasms, tenderness and limitations on standing and walking, which she is competent to report. Jandreau, 492 F.3d 1372. However, both VA examiners noted these symptoms in their examination reports and considered them in their assessments of the overall severity of the Veteran's pes planus. Further, in the award of a 50 percent rating herein the Board specifically considered the complaints of severe pain, tenderness, swelling and limitations on walking and standing. As such, the Veteran's subjective complaints are fully contemplated by the rating of 50 percent for bilateral pes planus assigned herein. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case as no other Diagnostic Codes covering other disabilities or injuries of the foot would result in a rating in excess of the 50 percent rating assigned herein. 38 C.F.R. § 4.71a, 5277-5284.

The Board has considered the propriety of assigning an extraschedular rating. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor the second Thun element is satisfied here. The Veteran's bilateral foot disability is manifested by severe pain on use and on manipulation, swelling on use, limitations on walking and standing, tenderness over the plantar heel and arch, midfoot malalignment, antalgic gait, characteristic calluses, and use of orthotics not fully resulting in relief of symptoms. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as her symptomatology is directly contemplated by the rating criteria for bilateral pes planus. In short, there is nothing exceptional or unusual about the Veteran's bilateral foot disability because the rating criteria reasonably describe her disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that her bilateral foot disability has caused marked absence from work or has resulted in any hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected only for a bilateral foot disability, and thus consideration of the combined effects of multiple service-connected disabilities is not possible. Id. 

III. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether new and material evidence has been submitted.

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

First, the Board finds that the Veteran is required to submit new and material evidence to reopen the claim for service connection for cervicitis or endocervicitis. While the Veteran has submitted service treatment records dated from February 1985 to November 1986 showing in-service treatment for several different gynecological issues, these records were specifically addressed in the May 2008 denial. As such these records are duplicative and new and material evidence is still required to reopen the claim. 38 C.F.R. § 3.156(c).

Second, new and material evidence sufficient to reopen the claim of service connection for cervicitis or endocervicitis has been submitted. Here, the RO last denied service connection for cervicitis or endocervicitis in May 2008. The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence as to that issue within the applicable one year period. Therefore, the May 2008 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The evidence of record in May 2008 consisted of the Veteran's lay statements, service treatment records from the Veteran spanning the period from December 1982 to November 1987, and the Veteran's VA treatment records. The evidence at the time did not establish that the Veteran had a current disability resulting from her documented in-service cervicitis or endocervicitis. Evidence received since the rating decision includes VA treatment records and further lay statements from the Veteran. Of particular note are VA treatment records documenting on-going treatment for uterine fibroids. See, e.g., July 2013 VA Treatment Record. 

The evidence provided by the Veteran is new and material as it related to a previously unestablished fact, specifically a current disability. Therefore, reopening of the claim for service connection for cervicitis or endocervicitis is warranted.

IV. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include hypertension, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For hypertension, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has a diagnosis of hypertension, as reflected in the August 2015 VA examination report. Further, service treatment records reflect scattered notations of elevated or high blood pressure.  Hypertension was not diagnosed. See e.g., June 1984 and August 1987 Service Treatment Records. Additionally, the presiding physician at the Veteran's separation examination noted treatment for possible hypertension in 1985, after which a five day blood pressure check was found to be normal.

However, the preponderance of the evidence is against a finding that the Veteran's hypertension is related to these elevated readings in service. The Veteran has stated that she has had persistent elevated blood pressure since her active duty, and endorsed a history of high blood pressure on separation from the military in November 1987. While the Veteran is competent to report testing results or lay-observable symptomatology since service, she is not competent to opine as to the relationship between her current hypertension and the in-service incidents of elevated blood pressure. Jandreau, 492 F.3d 1372.

VA obtained a medical opinion in August 2015. The examiner stated that, based on a review of the claims file, it was less likely than not that the current hypertension was related to the Veteran's service. The examiner stated that while the Veteran had reported elevated blood pressure in service, the service treatment records, which included multiple blood pressure readings, did not confirm that the Veteran had a chronic medical condition while in service. The examiner further noted that following service elevated blood pressure without a diagnosis of hypertension was noted in 2004, and that no formal diagnosis of hypertension was provided until February 2009. There is no evidence that the examiner was not competent or credible, and as the opinion was based on a review of the record and the Veteran's assertions, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

The Veteran endorsed a history of high blood pressure on her November 1987 separation report of medical history, but the overseeing medical officer expounded on this, noting that she was treated for "possible hypertension" in 1985 and that a subsequent five day blood pressure check was normal. The Veteran's blood pressure on the corresponding examination report was within normal limits for both systolic and diastolic for VA purposes. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note. VA and private treatment for hypertensive blood pressure readings for VA purposes until November 2004. Id. A July 2006 VA treatment record affirmatively noted elevated blood pressure without hypertension, and hypertension was not formally diagnosed until February 2009. Post-service treatment records are silent for any opinions linking the Veteran's hypertension to her active service.

Based on the forgoing, the preponderance of the evidence is against a finding that the Veteran's hypertension is related to her active duty. As noted, the Veteran is not competent to state that her hypertension is directly related to the notations of elevated blood pressure in service. Jandreau, 492 F.3d 1372. 

To the extent that her statements indicate she has had persistent elevated blood pressure since service, these statements are outweighed by the objective medical evidence of record. Despite her endorsement of a history of high blood pressure on the November 1987 separation report of medical history, she was noted to have blood pressure that was within normal limits on the corresponding objective medical examination report and no diagnosis of hypertension was given. The presiding physician also clarified on the report of medical history that although there was some treatment for "possible hypertension," a subsequent blood pressure check was normal. The August 2015 examiner also stated that the Veteran's service treatment records did not support a finding of a chronic medical condition during service, and that hypertension was not formally diagnosed until February 2009, with no notations of elevated levels until November 2004. As the preponderance of the evidence is against a finding of a nexus, service connection for hypertension is not warranted on a direct basis. 38 C.F.R. § 3.303.

Hypertension is considered to be a chronic disease for VA purposes, and therefore service connection based on the presumption in favor of chronic diseases and the concepts of chronicity and continuity of symptomatology are potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309(a). However, as noted above the objective evidence of record, specifically the Veteran's in-service and separation blood pressure readings, reflect that her blood pressure was predominantly within normal limits for VA purposes. Treatment records from December 1982, February 2985, April 1985, April 1986, December 1986 and September 1987, as well as the November 1987 separation examination, all reflect systolic pressure below 200 and diastolic pressure below 90. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note. While there are notations of elevated or high readings during service, nothing suggested that she had characteristic manifestations sufficient to identify the disease process.  IN addition, hypertension was not diagnosed.  In view of the varying levels of pressure readings, chronicity of hypertension may be legitimately questioned.  In view of the normal readings, to include at separation, chronicity is not established and the facts establish that there was no continuity of symptomatology.  Finally, the August 2015 VA examiner specifically found that the service treatment records, and the blood pressure reading contained therein, did not support a finding of a chronic condition in service.

A hypertension was not identified until February 2009, and the first notation of post-service elevated blood pressure readings is in a November 2004 VA treatment record, which is well after the Veteran's separation from active service. As such, there were not sufficient manifestations to identify the disease entity in service or to a degree considered disabling for VA purposes within the first post service year. Therefore, service connection for hypertension is not warranted based on in-service chronicity, continuity of symptomatology or the one year presumption. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding that the Veteran's hypertension is related to her service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to an increased rating of 50 percent, but no higher, prior to July 1, 2014 for bilateral pes planus, plantar fasciitis, heel pain syndrome, heel spur and digital corns of both fifth toes is granted.

Entitlement to an increased rating in excess of 50 percent from July 1, 2014 forward for bilateral pes planus, plantar fasciitis, heel pain syndrome, heel spur and digital corns of both fifth toes is denied.

The application to reopen the claim for service connection for cervicitis or endocervicitis, with focal condylomata atypia and squamous metaplasia, is granted.

Entitlement to service connection for hypertension is denied.


REMAND

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Here, a May 2005 VA treatment record noted that the Veteran was being treated for tinea versicolor by a private physician. There is no evidence that any private dermatological records have been associated with the claims file or authorized for release. As such, the Board must remand the claim so that VA can request that the Veteran authorize for release all private records pertaining to her claimed skin disability.

Concerning the low back, bilateral knee, and bilateral ankle claims, VA obtained medical opinions in June 2011, September 2014 and August 2015, respectively. While the examiners all addressed the issue of whether the Veteran's bilateral foot disability caused the claimed low back, bilateral knee and bilateral ankle disabilities, none of the examiners addressed whether these disabilities were aggravated, or permanently worsened, by the bilateral foot disability. Therefore the opinions are inadequate. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). As such, the Board must remand the claims for new opinions addressing both causation and aggravation.

With respect to the skin disability, the Veteran was provided with a skin examination in July 2015. The examiner noted that no skin disability was present at the time of the examination, but provided a diagnosis by history and noted some residual hyperpigmentation in the neck area. Based on his finding that there was no skin disability on examination, no opinion as to the etiology of the claimed disability was provided. However, as noted by the examiner the Veteran has post service documentation of an on-going skin disability and had residuals thereof on examination. See e.g., July 2007 and July 2008 VA treatment records. As such, an opinion is needed concerning the etiology of the post-service skin disability.

Finally, concerning the gynecological disability, the Veteran was scheduled for a VA examination on August 7, 2015. An August 6, 2015 note reflects that the Veteran called and stated she would not be able to attend the examination due to an accident, and that she would like to have the examination rescheduled. The Veteran reiterated her desire to be rescheduled for an examination on her September 2015 substantive appeal. As the Veteran timely requested to have the examination rescheduled, and as an opinion is still necessary to determine the nature and etiology of the claimed gynecological disability, the Board finds that the claim must be remanded for an examination. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she submit or authorized for release all private treatment records pertaining to her claimed disability. 

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the low back, bilateral knee and bilateral ankle disabilities. The examiner should answer the following questions:

a) Identify all current left or right knee or ankle disabilities.

b) For all disabilities identified, is it at least as likely as not (a fifty percent probability or greater) that the service-connected bilateral foot disability caused or aggravated:

1)  The low back disability?

2) The left or right knee disability?

3) The left or right ankle disability?

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the claimed disability by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the low back, left or right knee, or left or right ankle disability is otherwise related to her active duty?

A detailed rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed in Directive 1 to the extent possible, obtain an addendum opinion from the examiner who provided the July 2015 VA dermatological examination, or another appropriate medical professional if the examiner is unavailable. The examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's skin disability is related to her active duty?

A detailed rationale for the opinion must be provided, and an opinion should be provided regardless of whether a skin disability is present at the time of the examination. Attention is invited to post-service July 2007 and July 2008 VA treatment records noting on-going tinea versicolor affecting the neck and a July 1982 service treatment record noting a diagnosis of tinea versicolor. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's gynecological disability. The examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's gynecological disability is related to her active duty?

A detailed rationale for the opinion must be provided. Attention is invited to a July 2013 VA treatment record noting current uterine fibroids, and February 1985 through November 1986 service treatment records reflecting diagnoses of cervicitis and endocervicitis.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case. The Veteran and her representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


